Gilbert, J.
Jesse G. Brown died intestate, leaving no wife, no child, and no descendant of a child. He did leave a brother, J. R. M. Brown, and also children and grandchildren of deceased brothers and sisters. J. R. M. Brown set up a claim to the entire estate, to the exclusion of the aforesaid children and grandchildren. The court rendered a judgment adverse to that claim, and J. • R. M. Brown excepted. Held, no error. Civil Code (1910), § 3931 (5). As to the proper distributive shares, see Harrell v. Storey, 175 Ga. 569 (165 S. E. 554).

Judgment affirmed.


All the Justices concur.